Case 1:19-mc-00145-TSC Document 282-1 Filed 09/30/20 Page 1 of 3

   <blockquote class="twitter-tweet"><p lang="en" dir="ltr">Almost immedia   Copy Code




        George Hale | ‫@ ﺟﻮرج ﻫﻴﻞ‬georgehale · Sep 24, 2020
        Replying to @georgehale
        Here's what happened in the death chamber last night, as best I can
        recall/reconstruct from my notes. At about 8:48 p.m. ET, the lethal
        injection drugs reached William LeCroy's body. (No one there actually
        announced the moment the drugs began flowing but it was around
        that time.)

        George Hale | ‫ﺟﻮرج ﻫﻴﻞ‬
        @georgehale

Almost immediately, assuming the drugs began flowing at
8:48 p.m., LeCroy's torso began to jerk and contract
uncontrollably. This lasted for a minute or a bit longer.
LeCroy's eyes, which were first open and looking upward,
shut during this time. His mouth also fell halfway open.
2:02 AM · Sep 24, 2020

    2          See George Hale | ‫’ﺟﻮرج ﻫﻴﻞ‬s other Tweets




                                                                                    Ex. 1 - Page 1
Case 1:19-mc-00145-TSC Document 282-1 Filed 09/30/20 Page 2 of 3

   <blockquote class="twitter-tweet"><p lang="en" dir="ltr">About 9:03 p.m.   Copy Code




        George Hale | ‫@ ﺟﻮرج ﻫﻴﻞ‬georgehale · Sep 24, 2020
        Replying to @georgehale
        He remained almost entirely still for the next 12 minutes or so. I
        noticed very faint signs of breathing. But it was hard to really tell
        because most of his body was covered in a light bedsheet. The two
        windows separating us were slightly reflective. I couldn't hear much,
        either.

        George Hale | ‫ﺟﻮرج ﻫﻴﻞ‬
        @georgehale

About 9:03 p.m., a man with a stethoscope walked into the
chamber from a door behind LeCroy. He checked LeCroy's
wrist and chest, presumably for a heartbeat. (The time is
according to the watch of a reporter next to me. There's
supposedly a clock in there but I couldn't find it.)
2:02 AM · Sep 24, 2020

    2          See George Hale | ‫’ﺟﻮرج ﻫﻴﻞ‬s other Tweets




                                                                                     Ex. 1 - Page 2
Case 1:19-mc-00145-TSC Document 282-1 Filed 09/30/20 Page 3 of 3

   <blockquote class="twitter-tweet"><p lang="en" dir="ltr">That&#39;s the   Copy Code




        George Hale | ‫@ ﺟﻮرج ﻫﻴﻞ‬georgehale · Sep 24, 2020
        Replying to @georgehale
        The man left the same way he came. Three minutes later, a voice
        came over the speaker and announced, "Death has occurred at 9:06
        p.m. This concludes the execution of inmate LeCroy." The curtains
        lowered, we heard a knock on the door, and someone opened it. And
        then we walked out.

        George Hale | ‫ﺟﻮرج ﻫﻴﻞ‬
        @georgehale

That's the bulk of what I saw and heard during the actual
execution itself. Before it got started, a prison official asked
LeCroy, who was strapped to a table, if he had any last words.
They were: "Sister Battista is about to receive through the
postal service my last statement."
2:25 AM · Sep 24, 2020

    2          See George Hale | ‫’ﺟﻮرج ﻫﻴﻞ‬s other Tweets




                                                                                    Ex. 1 - Page 3
